DETAILED ACTION
Status of Application: Claims 1-27 are present for examination at this time.  
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers within this instrument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on  3/29/2021 has/have been considered by the Examiner and made of record in the application file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 U.S.C. § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101
Claim 27 recites s 7-9 recite a “Computer-readable medium comprising instructions…”.   ¶14 Applicants’ specification inter alia when using this term does not use any limiting language for an embodiment of that medium that would restrict it to something non-transitory, , i.e., transitory signals are not excluded. 
Applicant’s specification at ¶14 recites;
 “[014] The disclosed embodiments comprise, for example, cloud-based methods, systems, and computer-readable mediums that may be used for assigning shared spectrum resources to secondary users. The method may comprise receiving, by a central block entity, a request for channel availability from a secondary user to access a shared spectrum in a wireless network, authenticating the secondary user, validating the secondary user, routing the request for channel availability to a managing block entity, receiving available frequency information from the managing block entity, assigning a frequency and an effective isotropic radiated power (EIRP) to the secondary user based on the available frequency information from the managing block entity, and transmitting, to the secondary user, a channel availability response based on the assigned EIRP. The managing block entity may be configured to determine available frequency information based on one or more parameters associated with the secondary user. The channel availability response may comprise the assigned frequency on which the secondary user can”
As a result, because these claims under a broadest reasonable interpretation could read on a propagating signal the claims fail to come within one of the four statutory categories of invention under 35 U.S.C. 101, since carrier waves, which are signals, are not patentable under 35 U.S.C. 101.   It is recommended that the claims be amended to include the term “non-transitory”.   However, claim 27 is not in condition for allowance due its recitation of a computer readable medium that under a broadest reasonable interpretation reads on a transitory signal.

Allowable Subject Matter
Claims 1-27 are outside of the prior art.  Examiner has read the international search report from a sister patent office who has determined that the claims are allowable.  While full faith and credit need not be given to that report, Examiner finds the rationale therein persuasive, specifically the recitations with regard to the determination of effective isotropic radiated power (commonly known in the art, as well as identified in the claims as EIRP) being used as part of the determinative steps for the specific frequency assignation and to whom the assignation is made, as well as using those assignations as a basis for channel availability responses to secondary users.
That, coupled with Examiner’s own search failing to find references that in their entirety either anticipate the claims or in combination render the claims obvious, leads the Examiner to determine that the claims are in condition for allowance in terms of prior art.  However, claim 27 is not in condition for allowance due its recitation of a computer readable medium that under a broadest reasonable interpretation reads on a transitory signal.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642